IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


REV. DR. SANDRA M. THOMAS,       : No. 536 EAL 2014
                                 :
                  Petitioner     :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Commonwealth Court
            v.                   :
                                 :
                                 :
THE PRESBYTERIAN CHURCH OF       :
CHESTNUT HILL, THE PRESBYTERY    :
OF PHILADELPHIA, INC., THE       :
PRESBYTERIAN SYNOD OF THE        :
TRINITY, INC., AND THE           :
PRESBYTERIAN CHURCH (USA), INC., :
                                 :
                  Respondents    :


                                     ORDER


PER CURIAM

      AND NOW, this 17th day of December, 2014, the Emergency Motion to Seal the

Record in this matter is hereby Granted and the Petition for Allowance of Appeal is

DENIED.